STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                           NO.     2022    KW    0369

VERSUS


JOSEPH       PATRICK      BROWN                                                              JULY    5,    2022




In    Re:         Joseph        Patrick       Brown,       applying            for   supervisory writs,
                  22nd     Judicial          District          Court,         Parish   of  St.  Tammany,
                  No.    0100- F- 2019.




BEFORE:           MCCLENDON,           WELCH,   AND       HESTER,        JJ.


        WRIT      DENIED.             The    proper       method         to    challenge          the     alleged

miscalculation              of     a        sentence       is       by     filing       a     petition        for
judicial         review     in    the       Nineteenth          Judicial         District         Court.      See
La.     R. S.        15: 1177.         Following         any        adverse          decision        from     the

district         court,         relator       may     file      a     civil      appeal.           This     court

takes        judicial           cognizance          of     the        fact      that        all     the     prior

petitions         for     judicial          review    that      relator         references          were    filed
in    2021,      prior    to     the    amendment         of    the      Uniform      Commitment          Order.


                                                         PMC
                                                         JEW

                                                         CHH




COURT       OF   APPEAL,        FIRST       CIRCUIT




            DEPUTY      CLERK    OF    COURT
                  FOR     THE    COURT